Citation Nr: 1436980	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pain, claimed as pleurisy.

2.  Entitlement to service connection for heart palpitations.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1996, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  

The issues of entitlement to service connection for a disorder manifested by chest pain, claimed as pleurisy, and entitlement to service connection for heart palpitations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is a known diagnosis and was not manifest during service or within one year of the Veteran's separation from service; the Veteran's current hypertension is not attributable to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are not met or approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The e-folders contain the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The case was previously remanded in November 2012 and August 2013.  In November 2012, the Board directed that the Veteran be afforded VA examinations to evaluate his claimed disabilities, specifically, whether any of his claimed disabilities were the result of, or aggravated by, any in-service incident; or whether they were the result of an undiagnosed illness.

The Veteran was afforded VA examinations in March and April 2013; however, the case was again remanded in August 2013 because the opinion provided in regard to the claim for service connection for hypertension was based on an inaccurate factual premise.  Pursuant to the August 2013 remand, a supplemental opinion from the March 2013 VA examiner was obtained in November 2013.  The April and November 2013 opinions, read together, address the etiology of the Veteran's claimed hypertension.  The opinions are responsive to the questions posed in the Board's remands, and include bases for the opinions.  Thus, these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The August 2013 remand also instructed that the Veteran should be provided additional VCAA notice regarding the Persian Gulf War aspect of his claims.  This was accomplished via February and June 2014 VCAA letters.  

The August 2013 remand directed that additional records should be obtained.  Specifically, records regarding emergency room treatment for chest pain at Charleston Methodist, dated in July 2008; records regarding treatment for chest pain from Methodist Hospital, dated in November 2010 (to include any records available in the Veterans Health Information Systems and Technology Architecture (VISTA)); and records from the North Texas Veterans Health Care System, dated since June 2013.   Also, the Veteran's VA vocational rehabilitation folder was to be obtained.  The Veteran's VA vocational rehabilitation records and records from the North Texas Veterans Health Care System, dated since June 2013, have been obtained.  

In the February and June 2014 VCAA letters, the AMC asked the Veteran to provide releases to allow VA to obtain records regarding emergency room treatment for chest pain at Charleston Methodist, dated in July 2008, and records regarding treatment for chest pain from Methodist Hospital, dated in November 2010.  The Veteran did not return releases to allow VA to obtain these records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for the records regarding emergency room treatment for chest pain at Charleston Methodist, dated in July 2008, it is not possible for VA to obtain them; hence, no further action in this regard is warranted.  It appears that, despite his failure to return a release regarding treatment for chest pain at Methodist Hospital in November 2010, these records may already be in VA's possession, as they appear to have been scanned into VISTA.  Regardless, as the record reflects that this November 2010 treatment pertained to chest pain, as opposed to hypertension, there is no indication that these records would contain information pertinent to the etiology of the Veteran's hypertension.  Therefore, additional remand of the claim for service connection for hypertension to obtain these records is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As indicated above, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, the Board is requesting on remand the complete report of a VA pulmonary function test (PFT) performed in April 2010 and echocardiograms performed in October 2010 and February 2011.  However, as such reports of testing would not include etiological opinions regarding the Veteran's hypertension, remand of this claim to obtain these reports is also unnecessary.  See Soyini, 1 Vet. App. at 546.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Although the Veteran has been diagnosed with hypertension, hypertension was not manifested within a year of separation from service and there is no probative evidence linking hypertension to any incident of service; thus, the claim will be denied.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Hypertension is a chronic disease listed in section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply.  Walker, 708 F.3d at 1338.  

Service connection can be granted for certain chronic diseases, including hypertension, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multisymptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran underwent a VA Gulf War examination in April 2013.  The examiner commented that, according to the publication "Gulf War and Health", there was sufficient evidence of a causal relationship with PTSD and there was sufficient evidence of an association between gastrointestinal symptoms consistent with functional gastrointestinal disorders such as irritable bowel syndrome (IBS), multi-system illness, and other psychiatric disorders.  He stated that chronic disability patterns associated with the Southwest Asia environmental hazards had two distinct outcomes:  an undiagnosed illness and a diagnosed medically unexplained chronic multisymptom illness, including chronic fatigue syndrome, fibromyalgia, and IBS.  The examiner opined that the Veteran did not exhibit a disability pattern consistent with the concept of an undiagnosed illness as there was no historical or documentary evidence supporting this contention.  Rather, his symptomatology could be explained based on standard medical definitions and practices.  He added that the Veteran also did not have a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

The Veteran's claimed hypertension is a known diagnosis.  The April 2013 VA examiner examined the Veteran, reviewed the record, and specifically opined that the Veteran did not exhibit disability pattern consistent with the concept of an undiagnosed illness; instead, his symptomatology could be explained based on standard medical definitions and practices.  This opinion is consistent with the fact that the Veteran has been diagnosed with hypertension, a known diagnosis.  This same examiner also clearly stated that the Veteran did not have a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  Therefore, presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  

The March 2013 VA examination report reflects a diagnosis of hypertension, thus, the first element of the service connection claim, a current disability, is satisfied.  

While service treatment records do not reflect diagnoses of hypertension, they do include some elevated blood pressure readings.  According to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 Diagnostic Code 7101.  Blood pressure was 120/92 in January 1991, 130/90 in September 1991, 150/98 in August 1992, 130/90 in October 1992, 130/98 in June 1994, 136/96 in October 1994, and 136/92 on an undated separation examination.  

Other blood pressure readings in service were normotensive.  For example, blood pressure was 118/80 in October 1989; 100/78 in November 1989; 138/80 in February 1990; 150/80 in May 1990; 116/64 in July 1990; 120/60 in August 1990; 126/78 in December 1991; 130/78 in May 1992; 120/58 in June 1992; 128/68 and 140/67 in July 1992; 124/80, 132/68, and 124/80 in August 1992 (the day of and the two days after the blood pressure reading of 150/98 noted above); 122/80 in October 1992; 130/70 in November 1992; 150/80 in January 1993; 122/78 and 138/70 in February 1993; 124/70, 130/80, and 130/70 in March 1993; 110/70 in October 1993; 130/68 in January 1994; 125/73 in February 1994; 110/70 in March 1994; 140/80 in April 1994; 118/82 in June 1994 (the day before the blood pressure reading of 130/98); 110/60 in July 1994; 110/70 and 124/64 in September 1994; 132/74 in January 1995.  While there are some elevated blood pressure readings in service, there is no in-service diagnosis of hypertension and there are also numerous normotensive blood pressure readings.  Regardless, service connection may be granted for disability diagnosed after service upon a showing of a medical nexus between that disability and injury or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Veteran asserted during the March 2013 VA examination that he was diagnosed with hypertension in 1995 or 1996.  Service connection based on chronicity or continuity of symptomatology is for consideration, as hypertension is a chronic disease listed in 38 C.F.R. § 3.309(a).  To the extent that this statement was intended to report a continuity of symptomatology since service, the report of continuing hypertension since service is deemed not to be credible.  In this regard, on VA general medical examination in August 1997, the Veteran reported that he did not have any heart disease or high blood pressure.  He denied any history of heart disease or high blood pressure whatsoever.  Blood pressure on examination was 110/70.  On VA general medical examination in July 2001, the Veteran's blood pressure readings were recorded as 130/80 while sitting and 130/88 and 130/85 while supine.  

Various post-service VA treatment records also reflect normotensive blood pressure readings.  Specifically, blood pressure was 110/70 in March 2000; 118/70 in November 2000; 130/70 in November 2001; 125/80 in December 2002; 137/77 in March 2004; and 151/89 and 153/82 in October 2004.  VA treatment records indicate hypertensive blood pressure readings beginning in December 2004, when the Veteran's blood pressure was recorded as 167/96.  Accordingly, any assertion that the Veteran's hypertension began during and continued since service is deemed not to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted and service connection on a direct basis must be established by evidence of a nexus.

In March 2013, the VA examiner reviewed the claims file stated that the Veteran had been diagnosed with hypertension, but the date of diagnosis was unclear.  She noted that the Veteran reported that he was diagnosed with hypertension in 1995 or 1996, but his VA medical records indicated a diagnosis of hypertension in 2004.  The examiner reported that the Veteran stated that he was diagnosed with hypertension shortly before discharge from service; however, she stated that his medical records indicated that his elevated blood pressure began in 2004.  The March 2013 VA examiner opined that the Veteran's claimed hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, she stated that, from the available medical records, it appeared that the Veteran's hypertension did not begin until 2004 and he was discharged from service in 1996.  She added that there was no medical evidence to support a claim that hypertension was aggravated beyond its natural progression by active duty service.  

Because the March 2013 VA examiner based her opinion on a finding that the Veteran's elevated blood pressure began in 2004, it was based on an inaccurate factual premise, as service treatment records include several elevated blood pressure readings, as indicated above.  Therefore, this opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Accordingly, a supplemental opinion was obtained in November 2013.  The examiner was instructed to specifically consider and address the elevated blood pressure readings in service, including the blood pressure of 136/92 on separation examination.  

In November 2013, the March 2013 VA examiner reviewed the claims file and opined that the claimed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained that review of numerous records of the Veteran's blood pressure from 1989 through 2004 indicated normal blood pressure with a few isolated episodes of mildly elevated diastolic pressure.  She noted that medical records indicated that the Veteran was started on medication for hypertension in 2004.  She opined that there was no evidence to indicate that his hypertension started during active service or was related to any incident in service.  

While the examiner did not specifically address the elevated blood pressure reading of 136/92 on separation examination, she did acknowledge review of numerous records of the Veteran's blood pressure from 1989 through 2004 and commented that there were a few isolated episodes of mildly elevated diastolic pressure.  The recognition that the Veteran experienced elevated diastolic pressure is consistent with the elevated blood pressure readings in service, including on separation examination.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  Because the examiner considered the episodes of mildly elevated diastolic pressure prior to 2004 in rendering her November 2013 opinion, her opinion is adequate and responsive to the remand directives.  See Barr, 21 Vet. App. at 311.   

The November 2013 opinion is highly probative regarding the question of whether the Veteran's current hypertension is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after her prior examination of the Veteran in March 2013 with as well as review of the claims file.  Her opinion was also supported by a clearly-stated rationale.  

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's current hypertension is related to service weighs against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.

In addition to the medical evidence, the Board has considered the Veteran's contention that he has current hypertension related to service, to include his service in the Southwest Asia theater of operations during the Persian Gulf War.  The more probative evidence in this case of causality is the physician's opinion noted above. Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The etiology of his current hypertension, and the question of whether his symptoms may be objective manifestations of an undiagnosed illness or a chronic multisymptom illness are, therefore, beyond his competence.  Moreover, these questions are complex in nature. 

Therefore, to the extent he has asserted that he has hypertension related to service, to include his service in the Southwest Asia theater of operations during the Persian Gulf War, the Board finds such assertions to be of little probative value, especially in relation to the April 2013 and November 2013 VA examiners' opinions, as the Veteran is not competent to opine on these complex medical questions.  His contentions are outweighed by the medical evidence of record, specifically the opinions of the April 2013 and November 2013 VA examiners.  

Additionally, the evidence does not reflect that hypertension manifested to a compensable degree within one year of separation from service.  Although the Veteran had an elevated blood pressure reading on separation examination, on VA general medical examination in August 1997, just over a year after separation from service, he reported that he did not have any heart disease or high blood pressure and denied any history of heart disease or high blood pressure whatsoever.  Blood pressure at that time was normotensive, 110/70.  Numerous subsequent post-service blood pressure readings, dated prior to 2004, were also normotensive, as indicated above.  As the evidence does not reflect that the Veteran's current hypertension manifested to a compensable degree within one year of separation from service, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

For all the foregoing reasons, the claim for service connection for hypertension is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.  


REMAND

Remand is required to obtain supplemental medical opinions to ensure compliance with the Board's prior remand directives.  On remand, any outstanding pertinent records must be obtained and associated with the e-folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his chest pain, heart palpitations, and hypertension.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

The AOJ should associate with the e-folder: 

(1) any records regarding treatment for chest pain from Methodist Hospital, dated in November 2010 available in the Veterans Health Information Systems and Technology Architecture (VISTA); and

(2) records from the North Texas Veterans Health Care System, dated since April 2014, as well as reports of a PFT performed in April 2010 and echocardiograms performed in October 2010 and February 2011.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Attempt to verify whether a second or back page of the Veteran's June 1989 enlistment examination may be available.  To include exploring the possibility that only the front or first page of this examination report was scanned into VBMS.  

3.  After all available records have been associated with the e-folder, forward the claims file to the physician that conducted the March 2013 VA examination and provided the November 2013 opinion for a supplemental medical opinion.  The e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

THE EXAMINER MUST ANSWER EACH OF THE QUESTIONS LISTED BELOW.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In a June 1989 report of medical history the Veteran denied pain or pressure in the chest and palpitation or pounding heart. 

* A June 1989 enlistment examination reflects a normal chest and heart.

* In February 1990 the Veteran complained of left-sided chest pain and left upper abdominal pain.  Chest X-ray was normal.  The assessment was acute gastritis.  

* The Veteran complained of mild chest pain in May 1990, after having smoked crack cocaine.  Lungs were clear to auscultation.  Electrocardiogram (EKG) revealed normal sinus rhythm with no signs of ischemia.  The assessment was crack cocaine abuse by history, normal examination.  

* In July 1990 the Veteran complained of radiant pain to the midsternal region of the chest for six months and examination revealed pain with palpation of the costochondral margin.  The impression was costochondritis, rule out gastritis.  [While the Board previously reported that this treatment note indicated that the Veteran had heart palpitations on examination, careful review of the record does not reveal a finding of palpitations; rather, the Veteran had pain with palpation of the costochondral margin.]

* An August 1990 service treatment record reflects complaints of chest pain and a heart murmur.  Chest X-ray was normal.  The assessment was thoracic and abdominal pain, questionable etiology.  

* In a May 1991 Report of Medical History the Veteran denied pain or pressure in the chest and palpitation or pounding heart.  The Physician Assistant, Certified (PA-C) commented that the Veteran reported a history of high blood pressure, although he was not on any medication and blood pressure was normal on examination.  

* In September 1991, the Veteran presented for treatment for a cold, and described chest pain when coughing.  

* In May 1992 the Veteran reported occasional sharp pain in his heart for a period of one month.  The examiner noted that the Veteran had a history of occasional sharp chest pains on the left which were not reproducible, were non-exertional, and only lasted one to two seconds.  The Veteran reported that these pains were usually associated with deep breathing, and occurred several times a week.  The assessment is difficult to decipher, but appears to indicate muscle pain.  

* In June 1992 the Veteran complained of "frequent heart aches" and examination revealed no heart murmur.  There was point tenderness at the left side of the chest wall at the 7th rib.  The assessment was costochondritis on the left and the examiner commented that the Veteran was low risk for heart disease.  

* In January 1993, the Veteran reported chest problems for 10 years.  

* Lungs and chest and heart were normal on periodic examination in February 1993.

* In his May 1996 Report of Medical History the Veteran denied pain or pressure in the chest, palpitation or pounding heart, or high or low blood pressure.

* In a May 1996 Report of Medical Assessment at separation, the Veteran denied suffering from any illness or injury on active duty for which he did not seek medical attention.  

* An undated separation examination shows normal lungs and chest and heart.

* Service treatment records include normal chest x-rays dated in February 1990, August 1990, February 1993, October 1994, and May 1996.

* On VA general medical examination in August 1997, the Veteran described several episodes of left chest pain, lasting only a few seconds, not associated with exercise, but associated with a change in body position.  He reported that he had been checked out and did not have any heart disease or high blood pressure.  He denied any history of heart disease or high blood pressure whatsoever.  The diagnosis was "[c]hest wall pain, no evidence of heart disease or lung disease." 

* August 1997 chest X-ray revealed the cardiomediastinal silhouette and hila to be within normal limits.  The lung and pleural spaces were clear and the bony thorax appeared normal.  EKG revealed sinus bradycardia and sinus arrhythmia with early repolarization, but was otherwise a normal EKG.  

* During VA treatment in December 2001 the Veteran complained of sharp, left-sided chest pain when trying to pull up his pants.  

* During VA treatment in October 2004 the Veteran reported occasional pleuritic chest pain which occurred once every two months and resolved within five to ten seconds.  

* During a February 2005 VA examination, the Veteran reported smoking one pack per day for 18 years, but had currently cut down to about three cigarettes per day.  He indicated that he was a good distance from the oil well fires, although he could see them and the black smoke, during service.  He added that he was not actually in the smoke where he was stationed.  

* At the emergency department of the Dallas VAMC in February 2007, the Veteran reported that his chest wall was sore from coughing.  The assessment was upper respiratory infection. 

* During VA treatment in June 2007, the Veteran reported that he had smoked 1/2 pack per day for 15 years and was presently smoking up to one pack per day.  
 
* During an August 2007 VA examination, the Veteran reported smoking 10 cigarettes a day for the last 20 years.  

* At the emergency department of the Dallas VAMC in January 2008, the Veteran reported chest pain off and on for two weeks, with associated shortness of breath and weakness.  In another note from the same day, the Veteran reported intermittent, sharp, left-sided chest pain for two days which he attributed to stress.  He stated that his chest pain came on with movement and deep breaths and lasted for a few seconds.  Chest X-ray revealed no evidence of active infiltrate, pneumothorax, or effusion.  Heart and mediastinal structures were unremarkable.  EKG revealed normal sinus rhythm.  The pertinent impression was left chest wall pain. 

* In July 2008, the Veteran presented to the emergency department of the Dallas VAMC with a complaint of left anterior chest pain radiating to his back and left shoulder which was aggravated by deep inspiration.  He reported having these symptoms worked up in the emergency department in the past, with a diagnosis of chest wall pain.  He commented that he experienced similar symptoms when under stress and stated that he was currently under business stress.  ECG revealed left ventricular hypertrophy and no ST-T changes.  The diagnosis was chest wall versus pleuritic chest pain and sleep deprivation, rule out depression. 

* In a September 2008 statement, the Veteran reported that he served in Southwest Asia during the Gulf War and had to take ionized tablets and inhale smoke from the oil fields.  

* During an October 2008 VA examination, the Veteran reported that he did not smoke.  

* During VA treatment in December 2009, the Veteran reported shortness of breath but denied chest pain.  The assessment was shortness of breath of unclear etiology.  

* During VA treatment in August 2010 the Veteran complained of shortness of breath with no associated chest pain.  It was noted that PFTs performed on April 23, 2010 showed FEV-1/FVC of 73 percent and results consistent with an obstructive pattern without impairment.  There was no bronchodilator response.  It was noted that the Veteran smoked for 25 years and currently smoked about one pack every three days.  The pertinent assessment was shortness of breath.  The physician commented that this could be due to underlying mild emphysema given the Veteran's history of smoking and the obstructive pattern seen on PFTs in April 2010.  There was a low level of suspicion for pulmonary malignancy.  Examination on this date also revealed pulse of 102 and assessment included tachycardia and holosystolic murmur noted on examination.  

* In August 2010, the Veteran was afforded a chest X-ray because of the obstructive pattern seen on the April 2010 PFTs.  The lung fields were clear.  The heart was not enlarged.  There was no pleural effusion.  The pulmonary vascularity was normal.  

* During VA mental health treatment in October 2010 the Veteran described having a "fast heart" at times during the day, in addition to his arms shaking.  

* During VA treatment in December 2010, the Veteran reported that he had been evaluated for chest pain at a private facility, where he had had cardiac catheterization and was told that he had minor blockages.  He denied further episodes of chest pain since that incident, but stated that he had had this type of chest pain on and off for decades.  He added that he had never been told he had a heart attack.  Chest X-ray was negative and the assessment included chest pain, likely angina.

* During VA treatment in December 2010, the Veteran reported that he had a 25 year history of tobacco use and was currently smoking two packs per week.  This record notes that the Veteran had a medical history of dyspnea and fatigue for 3 years and PFTs showed a mild obstructive pattern with mild bronchodilator response.  Chest X-ray from August 2010 was reportedly within normal limits.  Echocardiogram from October 2010 reportedly showed mild cLVH (concentric left ventricular hypertrophy), an ejection fraction of 70 percent, and no evidence of RV (right ventricle) failure or PHTN (presumably pulmonary hypertension).  
 
* In April 2011, the Veteran reported to his VA physician that he had chest pain which occurred without exertion.  The physician commented that it sounded as if the Veteran might have occasional palpitations.  The assessment included exertional fatigue/presyncope, need to rule out arrhythmia.  The Veteran was referred for an event monitor.  

* The April 2011 VA note reports that the November 2010 cardiac catheterization performed at Methodist Hospital showed 20 percent prox LAD, small diagonal with 30 percent ostial, and LVEF (left ventricular ejection fraction) of 65 percent.  This note also reports that a February 2011 echocardiogram revealed a dilated RV (right ventricle), normal wall motion, normal LV/RVSF, LVEF 68 percent, no significant valvular abnormality, and no evidence for obstructive cardiomyopathy or hypertrophic cardiomyopathy.  According to this record, April 23, 2010 PFTs were unremarkable.  

* In May 2011, the Veteran was seen in the VA primary care clinic with a complaint of exertional dyspnea and chest pain.  The assessment was chest pain and dyspnea and the physician opined that the etiology was entirely unclear, although the chest pain was "assuredly NOT ischemic given clean cath."  He added that there was no obstructive lung disease and the pain was not musculoskeletal in description, but could be an element of vasospasm, noting that the Veteran had a remote history of cocaine use, although he denied current use.  An addendum notes that the Veteran had a holosystolic murmur which was present on previous examinations.

* Later in May 2011, the Veteran was referred for event monitor placement for a diagnosis of presyncope.  At the time of enrollment, rhythm was sinus and heart rate was in the 70s.  There were no events during the enrollment period.  

* A May 2011 VA polysomnography report indicates that EKG showed normal sinus rhythm.  

* The assessment following VA treatment in December 2011 included noncardiac chest pain.  The physician referred to a November 2011 (likely a typographical error, as the physician was more likely referring to November 2010) LHC (left heart catheterization) at OSF (presumably outside facility) with nonobstructive CAD and added that the etiology was still unclear per previous work-up, but was possibly musculoskeletal in character according to another physician.  

* An August 2012 VA treatment record reports that EKG showed sinus rhythm and left ventricular hypertrophy.  

* During VA treatment in August 2012 the Veteran denied cardiovascular or respiratory problems on review of systems.  

* A January 2013 VA treatment record reports that the Veteran's past medical history included chest pain.  He reported being seen at an outstide hospital in November 2010 where he was diagnosed with nonobstructive coronary artery disease (CAD).  

* The Veteran was afforded a VA respiratory examination in March 2013.  The examiner indicated that the Veteran had not, nor had he ever been, diagnosed with a respiratory condition.  The Veteran gave a history of intermittent pain with breathing.  The examiner opined that there was no objective evidence to support pleurisy.  She acknowledged that the Veteran reported frequent episodes of "pleuritic pain" which made it hard for him to work, but that, on examination, lungs were clear in all fields with no wheeze or rales.  

* The Veteran underwent VA heart examination on the same day.  The examiner indicated that the Veteran had not, nor had he ever been, diagnosed with a heart condition.  The Veteran gave a history of first experiencing heart palpitations in 1990 or 1991, which lasted for about a week, then resolved.  He added that he subsequently had episodes of palpitations every two to three months since.  The examiner checked boxes indicating both yes and no as to whether the Veteran had a cardiac arrhythmia, and noted that the Veteran reported that he had had abnormal EKGs in the past and reported that he had had arrhythmia.  The examiner stated that there were no medical records to support this assertion.   The examiner remarked that echocardiogram indicated normal cardiac size and function and there was no objective data in the Veteran's medical records or on examination to support any cardiac etiology for his complaints of ongoing palpitations or chest pain.  

* The March 2013 VA examiner opined that the Veteran's claimed pleurisy and palpitations were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, she stated that there was no objective evidence to support a diagnosis of pleurisy.  She commented that the Veteran was evaluated for numerous episodes of chest pain during service, and received a diagnosis of palpitations in July 1990; however, no subsequent evaluations confirmed this diagnosis and he did not appear to have any documented episodes of any arrhythmia.  She added that his heart rate also did not appear to be elevated at any of his evaluations or clinic visits and there did not appear to be sufficient evidence to support a current diagnosis of palpitations.  

* A March 2013 echocardiogram obtained in conjunction with the VA examination revealed normal left ventricular size and function, a normal right ventricle, and normal aortic, mitral, tricuspid, and pulmonic valves.  There was no pericardial effusion or thrombus seen.  Ejection fraction was 60 to 65 percent.  A March 2013 EKG obtained in conjunction with the VA examination was normal.  The examiner noted that EKG computer interpretation indicated hypertrophy, but echocardiogram reported no hypertrophy, therefore, the EKG was normal.  

* PFT obtained in conjunction with the March 2013 VA examination revealed a mild small airway obstruction compatible with smoking.  

* The Veteran underwent VA Gulf War examination in April 2013.  The examiner indicated that there were no diagnosed illnesses for which no etiology was established.  On examination, there was no chest wall tenderness to palpation.  There was symmetrical chest excursion with respiration.  There were no retractions.  Respiratory rate and effort were normal and there was normal respiratory response on walking to and from the waiting room.  Lungs were clear to auscultation.  Cardiovascular examination revealed regular rhythm and rate and normal JVP (presumably jugular venous pressure).  

* The April 2013 VA examiner opined that that the Veteran did not exhibit a disability pattern consistent with the concept of an undiagnosed illness as there was no historical or documentary evidence supporting this contention.  Rather, his symptomatology could be explained based on standard medical definitions and practices.  He added that the Veteran also did not have a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  

* A July 2013 VA treatment record reports that EKG was unremarkable and the Veteran was asymptomatic.  

* In August 2013 the Veteran was evaluated in the VA emergency department with a chief concern of a headache and elevated blood pressure.  He also described a few episodes of chest pain a week earlier, and stated, "I have pleurisy."  He denied any symptoms associated with his chest pain, which he described as non-exertional and relieved in one minute.  He denied any current chest pain.  ECG revealed no acute changes.  The diagnosis included uncontrolled hypertension and atypical chest pain.  

* In conjunction with his August 2013 emergency department treatment, the Veteran was afforded a chest X-ray because of chest pain and a history of pleurisy.  The cardiomediastinal silhouette was within normal limits.  There was no infiltrate or pleural effusion.  The impression was no significant radiographic abnormalities.  

* In November 2013, the March 2013 VA examiner reviewed the claims file and opined that the claimed chest pain and heart palpitations were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that Veteran had had numerous evaluations for complaints of chest pain but none of the evaluations resulted in a diagnosis of chest pain due to cardiac etiology.  She added that there was no evidence to indicate that his frequent complaints of "chest pain" were caused by a specific exposure event while he served in Southwest Asia.  She added that EKG from August 1997 indicated heart rate of 52 which is classified as bradycardia and noted that the EKG did not show evidence of conduction abnormality such as heart block.  She stated that sinus arrhythmia is a normal variant, simply indicating there is a slight irregularity of the heart rhythm but the conduction pattern is normal.  She observed that the Veteran was also noted to have tachycardia during VA treatment in August 2010, with a recorded heart rate of 102, but added that there was no indication that he had had prolonged episodes of tachycardia.

* In December 2013, the Veteran presented for follow-up treatment and denied any further episodes of chest pain.  

* A January 2014 stress echocardiogram report indicates that no chest pain was reported.  There was a normal response to exercise stress without inducible wall motion abnormalities.  The impression was normal exercise study without evidence for ischemia.  

* During VA treatment in April 2014, the Veteran reported no further episodes of chest pain.  

AFTER A REVIEW OF THE ENTIRE EVIDENCE OF RECORD, THE EXAMINER MUST ANSWER EACH OF THE QUESTIONS BELOW:

* Are the Veteran's reports of chest pain and/or heart palpitations attributed to any known clinical diagnosis?  

* If the Veteran's reports of chest pain and/or heart palpitations are attributed to any known clinical diagnosis what is that diagnosis?  

* If the Veteran's reports of chest pain and/or heart palpitations are attributed to any known clinical diagnosis, is that diagnosed disorder related to any incident of service?

* If the Veteran's reports of chest pain and/or heart palpitations are not attributed to any known clinical diagnosis, do these symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service?

In rendering the requested opinion, the examiner is advised that the Veteran is competent to report symptoms such as chest pain and heart palpitations.  

The examiner MUST specifically consider and address the Veteran's December 2010 report of chest pain on and off for decades.  She MUST also specifically consider and address the Veteran's March 2013 report of first experiencing palpitations in 1990 or 1991, which lasted for about a week, with subsequent episodes every two to three months.  

An explanation MUST be provided for EACH opinion or conclusion expressed.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinions.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


